Citation Nr: 0808383	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  99-05 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1966 to 
September 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated July 2000.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of PTSD.

2.  There is no evidence that the appellant served in combat, 
and no objective evidence has been submitted to verify the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service. 
 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in November 2003 and March 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated in an August 2007 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Analysis

The veteran contends that he has PTSD related to incidents 
that occurred while on active duty in Vietnam.

To establish entitlement to service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke...in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his exposure to a traumatic event that would 
not necessarily have the same effect on "almost everyone."  
Cohen, 10 Vet. App. 128, 140-41 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 
(2000).

If the veteran did not serve in combat, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressor.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

The instant case turns on whether the veteran has PTSD which 
is related to a verified service stressor.  

Service personnel records confirm service in Vietnam from 
August 1967 to August 1968.  The veteran served as a heavy 
equipment repairman and a vehicle repairman.  The veteran was 
not awarded the Combat Infantryman's Badge, a Purple Heart, 
or any other medal or award reflective of combat service.  

The service medical records do not contain any complaints, 
findings, or treatment of a psychiatric disorder, to include 
PTSD.  On his report of medical history dated August 1966, 
the veteran noted a history of nervous trouble.  Upon 
examination of the same date, however, the veteran was 
determined to have a normal psychiatric state, and was found 
qualified for active duty.  Separation examination and report 
of medical history upon separation, both dated June 1969, 
noted a normal psychiatric state with no complaints of any 
nervous trouble.

A VA hospital admission report dated September 1973 noted 
that the veteran was admitted for complaints of 
suspiciousness, violent temper, inability to hold a job, and 
drinking.  The report noted that the symptoms appeared to be 
long-standing, and that the veteran appeared to be moderately 
to severely disturbed.  

The veteran was admitted to a VA hospital again for inpatient 
treatment from July to November 1974.  The discharge report 
dated November 1974 noted that there were unconfirmed reports 
that the veteran "went berserk" at least three times during 
service, from 1968-1970.  The veteran reported that his 
problems began in 1969, when he separated from his first 
wife.  Discharge diagnoses of status post schizophrenia, 
paranoid type; status post schizophrenic acute episode, 
schizophrenia, residual type, and habitual excessive ethanol 
ingestion were provided.

VA treatment records dated 1979 to 1998 note treatment for 
alcoholism, PTSD, and other psychiatric disorders.  A 1979 
psychiatric admission report noted admission due to explosive 
behavior while under the influence of alcohol and a diagnosis 
of alcohol dependence and latent schizophrenia were provided.  
An October 1984 record noted an assessment of alcohol abuse 
and schizophrenic behavior that was possibly alcohol induced.  
A March 1992 VA hospitalization report indicated that veteran 
was treated for alcohol abuse.  A discharge diagnosis of 
alcohol dependence was provided.  An August 1995 treatment 
report indicated a history of alcohol abuse and that the 
veteran reported being verbally abusive to people around him.  
A February 1997 treatment report indicated that the veteran 
had a diagnosis of PTSD.

A Personality Assessment Inventory, dated July 1996, 
performed in conjunction with requested vocational 
rehabilitation services noted that the veteran reported 
exposure to combat while in Vietnam in 1967-68.  The report 
stated that the combat experiences plagued the veteran's 
adaptative functioning and served as significant barriers to 
effective vocational and social functioning.  It was noted 
that alcohol dependence significantly impacted the client's 
adaptive functioning.  The examiner noted that the veteran 
met the DSM-IV criteria for major depression, as well as 
PTSD.  The final diagnoses provided included: alcohol abuse, 
in remission, PTSD, and major depression, recurrent, in 
partial remission.

The veteran was afforded a VA examination in January 1999.  
The veteran reported traumatic events including; being 
assigned to guard duty with no ammunition, driving a truck as 
part of a convoy where he was exposed to sniper fire, and 
seeing bodies being unloaded at "graves registration" after 
a mortar attack.  Following an examination the diagnoses were 
recurrent severe depression without psychotic features; 
chronic, severe PTSD; and panic disorder with agoraphobia.  A 
Global Assessment of Functioning (GAF) score of 33 was also 
provided.

The record contains a diagnosis of PTSD which is related to 
the veteran's reported service stressors.  See the July 1996 
Personality Assessment, and the 1999 VA examination.  Thus, 
the determinative factor in the instant case is whether the 
veteran has submitted evidence which corroborates his service 
stressors.

The first stressor the veteran alleged occurred when he was 
in transit in August 1976 from Saigon to Long Binh.  The 
veteran stated that he was assigned guard duty with an M14 
rifle but that he was not given any ammunition to defend 
himself with.  This caused him extreme anxiety.  The veteran 
stated that his second stressor occurred when he was 
relocated to Cam Rahn Bay which, while relatively safe, was 
on red alert on three occasions while under attack.  

The veteran also alleges he was reassigned to the 529th 
Transportation Company for whom he drove convoys from Cam 
Rahn Bay to Ban Me Thout, Na Trang, and Phan Rang.  While on 
convoys, the veteran claimed that he had to ride alone in his 
truck and that while they were armed, his convoy was not 
given any ammunition.  He also alleged that while on the 
convoys he was subject to sniper fire, road land mines, and 
saw numerous dead bodies.  

Finally, the veteran reports was that he was temporarily 
reassigned to the 155th Helicopter Assault Company for two 
months for field maintenance where he flew to Ban Me Thout 
after it was hit by mortar fire.  The veteran stated that he 
witnessed dead bodies and destruction as a result of the 
attack.  

None of the aforementioned stressors are corroborated by the 
evidence of record, including the veteran's service medical 
and personnel records.  The Board observes that despite 
notification dated January 2002 and again in November 2003, 
the veteran has not provided the specific information 
necessary which would allow VA to assist him in verifying his 
claimed stressors.  In a statement dated January 2002, the 
veteran asserted that he was in Na Trang, Phan Rang, and Ban 
Me Thout between the months of October 1967 to January 1968, 
but stated that he could not recall precise dates or names.  

Further, while service personnel records indicate that the 
veteran served as a heavy equipment and vehicle repairman 
with the 575th Supply Company and the 423rd Rep. Pts. Company, 
there is no evidence that the veteran ever served in the 
529th Transportation Company.  Additionally, there is no 
evidence that the veteran ever had a job as a convoy truck 
driver.  Finally, the Joint Services Records Research Center 
(JSRRC) reported in June 2007 that the veteran was never 
assigned to the 155th Helicopter Assault Company.  

The RO did not attempt to verify whether the veteran's 
participation in Counteroffensives III, IV, and V was per se 
evidence of combat.  In retrospect, it is clear that any 
veteran who served in Vietnam between July 1, 1966 and 
November 1, 1968 served in Counteroffensives III, IV, and V, 
regardless of whether they served in a plush Saigon office 
job or in fierce combat defending Hue.  See page 85 
http://vbaw.vba.va.gov/bl/21/rating/stressor/army/armygeneral
info/ARMY%20AR600-8-22%20AWARDS%20MANUAL.pdf.  In the instant 
case, while he served in Vietnam, the veteran served in 
noncombat jobs as a heavy equipment and vehicle repairman.  
Hence the failure to undertake that development was harmless, 
particularly in the light of other stressor development that 
was undertaken, and the appellant's failure to provide 
information that could help corroborate the claimed 
stressors.

Finally, the Board acknowledges that the July 2000 remand 
directed that the appellant be provided a VA examination in 
which the examiner was asked to provide an opinion as to 
whether the veteran had a diagnosis of PTSD based on only the 
verified history detailed in the reports by the USASCRUR and 
the RO.  In view of the lack of a verified stressor further 
VA examination would not be useful to VA in deciding the 
veteran's claim.  

In light of the fact that the probative evidence of record 
does not include any evidence of a verified in-service 
stressor which is related to the diagnosis of PTSD, the Board 
finds that the preponderance of the evidence is against the 
claim of entitlement to service connection for PTSD.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Consequently, the claim must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


